     Case 8:20-cv-01361-JDE Document 21 Filed 08/17/21 Page 1 of 1 Page ID #:2528




 1
 2
 3
                                                                   J S -6
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   MELISSA L. FRALICK,                    ) Case No. 8:20-cv-01361-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     KILOLO KIJAKAZI, Acting
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23   Dated: August 17, 2021
24
                                                ______________________________
25
                                                JOHN D. EARLY
26                                              United States Magistrate Judge
27
28
